Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-232547, filed on 12/24/2019.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/25/20 and 10/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
	Election/Restrictions
4.	Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/22.
5.	Claims 1-8, 17-24 are pending in the application. Claims 9-16 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4, 6-8, 17-24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Dunn et al. (US 2009/0153158). (“Dunn”).
8.	Regarding claim 1, Dunn teaches An electronic component testing apparatus for testing a device under test (DUT) [Figures 1-10, an electronic component testing apparatus for testing a DUT is taught], the electronic component testing apparatus comprising: a socket unit that is electrically connected to the DUT [Figures 1-10, a socket unit 118/328 and 110 electrically connected to the DUT 104 is shown]; a first wiring board [Figures 1-10, a first wiring board 110 is shown]; and a tester that comprises a test head in which the first wiring board is mounted [Figures 1-10, a tester 100/112 is shown in which the first wiring board 110 is mounted], wherein the socket unit comprises: a first socket that faces a first main surface of the DUT and is electrically connected to the DUT [Figures 1-10, a first socket 110  is shown]; and a second socket that: is mounted on the first wiring board, contacts a second main surface of the DUT on a side opposite to the first main surface, is electrically connected to the first socket [Figures 1-10, a second socket 118/328 is shown mounted on the first wiring board 110, contacts a second main surface of the DUT 104, see platform 108 and Figure 8], and comprises: a base that contacts the second main surface [Figures 1-10, base 328/load board is shown]; and a test antenna unit that is electrically connected to the tester and faces a device antenna unit of the DUT [Figures 1-10, see test antenna 118 and device antenna 106], and the tester tests the DUT by transmitting and receiving radio waves between the device antenna unit and the test antenna unit while the DUT is electrically connected to the first socket and the first socket is electrically connected to the test head through the second socket [Figures 1-10, the tester 100/110 tests the DUT 104 by transmitting and receiving radio waves between the device antenna unit 106 and the test antenna unit 118].

9.	Regarding claim 17, Dunn teaches A socket unit used for testing a device under test (DUT) [Figures 1-10, a socket unit used for testing a DUT is taught], the socket unit comprising: a first socket that faces a first main surface of the DUT and is electrically connected to the DUT [Figures 1-10, a first socket 110 electrically connected to the DUT 104 is shown]; and a second socket that: contacts a second main surface of the DUT on a side opposite to the first main surface is electrically connected to the first socket [Figures 1-10, a second socket 118/328 contacts a second main surface of the DUT 104, see platform 108 and Figure 8] and comprises: a base that contacts the second main surface: and a test antenna unit that faces a device antenna unit of the DUT [Figures 1-10, a base 328/load board is shown and a test antenna 118 is shown].

10.	Regarding claim 20, Dunn teaches A socket unit used for testing a device under test (DUT) [Figures 1-10, a socket  unit used for testing a DUT is shown], the socket unit comprising: a first socket that faces a first main surface of the DUT and is electrically connected to the DUT [Figures 1-10, the socket unit comprises a first socket 110 electrically connected to the DUT 104]; a second socket that contacts a second main surface of the DUT on a side opposite to the first main surface [Figures 1-10, a second socket 11/328 is shown]; and a first wiring board that comprises a board opening exposing the second socket and that is electrically connected to the first socket, wherein the second socket comprises: a base that contacts the second main surface; and a test antenna unit that faces a device antenna unit of the DUT [Figures 1-10, a first wiring board 110 comprising a board opening exposing the second socket 118/328 and electrically connected to the first socket 110, a test antenna 118 facing a device antenna 106 is shown].

11.	Regarding claims 2, 18 and 21, Dunn teaches wherein the second socket further comprises: a first attenuation sheet that is interposed between the test antenna unit and the device antenna unit and attenuates radio waves radiated from the device antenna unit or the test antenna unit [Figures 1-10, P(0048) teaches a first attenuation sheet].
12.	Regarding claims 3, 19, 22, Dunn teaches wherein the device antenna unit comprises a first device antenna disposed on the second main surface, the test antenna unit comprises a first test antenna facing the first device antenna, and the base comprises a base opening through which the first test antenna faces the first device antenna [Figures 1-10, the device antenna 106 and the test antenna unit 118 is shown].
13.	Regarding claim 4, Dunn teaches wherein the second socket further comprises: a second attenuation sheet that is disposed on an inner surface of the base opening and attenuates radio waves radiated from the first device antenna or the first test antenna; and a shield layer that is disposed on an outer surface of the base and shields radio waves from the outside [Figures 1-10, P(0048) teaches a second attenuation sheet].
14.	Regarding claim 6, Dunn teaches wherein the device antenna unit comprises a second device antenna that is disposed on a side of the DUT, and the test antenna unit comprises a second test antenna that faces the second device antenna and is disposed along a direction parallel to the first main surface of the DUT [Figures 1-10, Abstract teaches array of antenna structure].
15.	Regarding claim 7, Dunn teaches further comprising: an electronic component handling apparatus that comprises: a moving device that: holds and moves the DUT, and presses the DUT against the socket unit [Figures 1-10, handler 112 for holding and moving the DUT is shown].
16.	Regarding claim 8, Dunn teaches wherein the moving device comprises: a holder that comprises an adsorption mechanism that holds the DUT, and the first socket is attached to a tip end of the holder [Figures 1-10, P(0036) teaches suction/vacuum adsorption mechanism for holding the DUT 104].

17.	Regarding claim 23, Dunn teaches A replacement component for an electronic component testing apparatus for testing a device under test (DUT) [Figures 1-10, a replacement component is shown], the replacement component comprising: a base that contacts the second main surface on a side of the DUT opposite to a first main surface of the DUT [Figures 1-10, base 328/load board is shown]; and a first test antenna that faces a device antenna unit of the DUT, wherein the base comprises a base opening through which the first test antenna faces the first device antenna [Figures 1-10, a first test antenna 118 and a device antenna 106 of the DUT 104 is shown].
18.	Regarding claim 24, Dunn teaches further comprising: a first attenuation sheet that is disposed in the base opening to be interposed between the first test antenna and the device antenna unit, and attenuates radio waves radiated from the device antenna unit or the first test antenna [Figures 1-10, P(0048) teaches a first attenuation sheet to attenuate radio waves].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2009/0153158) in view of Trotta et al. (US 2021/0033668). (“Trotta”).
21.	Regarding claim 5, Dunn teaches the electronic component. 
Dunn does not explicitly teach wherein the first test antenna is a patch antenna comprising: a substrate; a radiator that is disposed on the substrate; and a wiring pattern that is disposed on the substrate and connected to the radiator.
However, Trotta teaches wherein the first test antenna is a patch antenna comprising: a substrate; a radiator that is disposed on the substrate; and a wiring pattern that is disposed on the substrate and connected to the radiator [Figures 3-4, patch antenna is taught].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Dunn with Trotta. Doing so would allow Dunn to comprise patch antenna which would improve radio waves communication and obtain broadside radiation pattern.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. US 2019/0310314, Figures 1-4, Abstract teaches wireless test system including a load board, testing antenna, DUT, antenna structure, handler, socket and system for transmitting and reflecting radiation pattern.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2858